The State of




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                       December 22, 2015

                                      No. 04-15-00601-CR

                                    Delbert Anthony HARDIN,
                                             Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 6, Bexar County, Texas
                                  Trial Court No. 482759
                      Honorable Wayne A. Christian, Judge Presiding

                                         ORDER
        Appellant’s brief, due November 30, 2015, has not been filed. On December 3, 2015, we
notified appellant’s counsel of the deficiency. TEX. R. APP. P. 38.8(b)(2). We received no
response.

       Therefore, pursuant to Texas Rule of Appellate Procedure 38.8(b)(2), we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent?

              (a) If appellant is indigent, the trial court shall take such measures
              as may be necessary to assure the effective assistance of counsel,
              which may include the appointment of new counsel.

              (b) If the trial court finds that appellant is not indigent, the trial
              court should determine whether appellant has made the necessary
              arrangements for filing a brief.

       (3) Has appointed counsel abandoned the appeal? Because initiating contempt
       proceedings against appellant’s counsel may be necessary, the trial court should
       address this issue even if new counsel is retained or substituted before the date of
       the hearing. See TEX. R. APP. P. 38.8 (b)(4).

The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from appellant. The trial court shall, however, order appellant’s counsel to be present at
the hearing.

         We ORDER the trial court to file its written findings of fact and conclusions of law with
the trial court clerk no later than thirty (30) days from the date of this order. We ORDER the
trial court clerk to file a supplemental clerk’s record in this court no later than ten days after the
trial court files its findings of facts and conclusions of law. We further ORDER the court reporter
to file in this court a supplemental reporter’s record of the hearing, along with copies of any
documentary evidence admitted, no later than twenty days after the date of the hearing.

       All appellate deadlines are ABATED pending further orders from this court.




                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court